Citation Nr: 1331413	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability claimed as secondary to service-connected disability, and, if so, whether service connection for a left knee disability is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1985; and from August 1990 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  The Board observes that some of the submitted evidence has been previously considered by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The reopened issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any action on his part is required.





FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied entitlement to service connection for a left knee disability as secondary to service-connected left ankle disability.  In October 2006, the Veteran requested re-evaluation of his left knee service connection claim.  

2.  In a March 2007 rating decision, the RO continued the denial of the Veteran's claim.  The Veteran did not appeal the RO's March 2007 rating decision.  Therefore, the March 2007 rating decision is final.

3.  Evidence added to the record since the final March 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.


CONCLUSION OF LAW

1.  The March 2007 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].  

2.  New and material evidence to reopen the previously denied claim of entitlement to service connection for a left knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As the Board's decision to reopen the Veteran's claim for service connection for a left knee disability, to include as secondary to service-connected disability, constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  The Board notes, however, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

II.  New and Material Evidence Claims

By way of background, entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability was initially denied in a June 2006 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed no complaints of, or treatment referable to a left knee disability; a May 2006 MRI of the left knee that shows there is a bone infarct in the medial femoral condyle and mild edema adjacent to the ACL with a possible small ganglion cyst versus intrinsic tear at the level of the femoral attachment; and a June 2006 VA examination report that documents the Veteran's left knee disability was unrelated to his service-connected left ankle disability.  As a result, the RO denied the Veteran's claim on the basis that the evidence did not show the Veteran's current left knee disability was caused by the service-connected left ankle disability.  

The Veteran was notified of the RO's decision and his appellate rights in June 2006.  In October 2006 the Veteran requested re-evaluation of his left knee service connection claim.  In a March 2007 rating decision, the RO continued to deny the Veteran's left knee claim.  The Veteran was notified of the RO's decision and his appellate rights; however he did not initiate an appeal in this matter.  Consequently, the March 2007 rating decision became final.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board acknowledges that no additional evidence was received during the applicable period, therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the March 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).    

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
At the time of the last final rating decision in March 2007, there was no evidence that showed that the Veteran's current left knee disability was related to a service-connected disability, to include the left ankle disability. 

In October 2008, the Veteran asked to reopen his claim of service connection for left knee disability.  In support of his claim, he submitted an October 2008 medical statement from Dr. J.W.B., IV, which suggests the Veteran's left knee disability is associated with his service-connected left ankle and left foot.

The Veteran also reiterated through testimony that his left knee disability was related to his service-connected left ankle and foot.  He also indicated that his left knee disability was possibly related to his service-connected right knee disability.  See page 8 of the April 2011 Video Conference hearing report.  

The Board finds that the Veteran's testimony that his left knee may be related to his service-connected right knee disability is new evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the Veteran's testimony is also considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran's left knee disability is related to a service-connected disability.  

Likewise, the Board finds that the October 2008 statement from Dr. J.W.B., IV is new and raises a reasonable possibility of substantiating the claim, as it purports to establish that the Veteran's current left knee disability may be related to a service-connected disability.  This evidence, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim and trigger's VA's duty to assist in providing the Veteran with a VA examination.  See Shade, supra.  

Accordingly, the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected disability is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

The Veteran seeks entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability, left foot disability, or right knee disability.

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in June 2006.  The examiner noted that the Veteran's left knee disability was not a result of his service-connected left ankle disability as the Veteran had full range of motion with left ankle without alteration in gait, and therefore, should impose no sustained stress on the left knee disability.

The Veteran was examined again by VA in February 2009.  At that time, the examiner opined that the Veteran's current left knee disability was less likely than not, less than 50 percent caused by or a result of any condition other than normal aging.

Although the VA examiners noted that the Veteran's left knee disability was not a result of his left ankle or left foot, the examiner did not offer an opinion regarding whether the Veteran's service-connected disabilities aggravate his left knee.  
The Board finds that the examinations are inadequate because the examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the left knee disorder.  38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown , 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the left knee disability is caused by or aggravated by his service-connected left ankle, left foot, or right knee.  Therefore, this medical opinion is essential to the Veteran's claim.

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his left knee disability.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his left knee disability.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, afford the Veteran a VA examination for his left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and specifically comment on a statement made by J.W.B., MD, in his letter of October 15, 2008.  He provides an opinion that the Veteran's current left knee disability is associated with the service connected left ankle and left foot conditions.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left knee disability was incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed left knee disability is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left foot, left ankle, or right knee disability? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


